Citation Nr: 1739671	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, including as due to Agent Orange exposure, for accrued benefits purposes.

2.  Entitlement to service connection for non-alcoholic cirrhosis of the liver, including as due to Agent Orange exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran had active service in the U.S. Navy from December 1967 to May 1969.  He died in August 2015.  The appellant is the Veteran's surviving spouse.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Prior to his death, the Veteran filed a timely substantive appeal for the issues of service connection for diabetes mellitus type II and non-alcoholic cirrhosis of the liver, including as due to Agent Orange exposure.  See November 2011 VA Form 9.  The Veteran died in August 2015.  Thereafter, in September 2015, the appellant filed a request for substitution and a claim for accrued benefits for all pending claims as the Veteran's surviving spouse.  In March 2016, the RO found that the appellant qualified as the proper substituted claimant for the purposes of processing the appeal to completion.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On the November 2011 VA Form 9, the Veteran requested a Travel Board hearing.  He later indicated that he wanted a videoconference Board hearing in lieu of the Travel Board hearing.  See January 2012 correspondence.  The Veteran was not scheduled or afforded the opportunity to appear for a Board hearing prior to his death.  In August 2017, the Board sent correspondence to the appellant advising her of the hearing options and asking whether she desired a Board hearing as the substituted claimant.  In the September 2017 response, the appellant requested a videoconference Board hearing in connection with the appeal.  In consideration thereof, the Board finds that a remand to satisfy the Board hearing request is warranted.  See 38 C.F.R. §§ 20.1302 (b) (2017).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference Board hearing at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

